DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment dated 10/13/2021 has been entered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Wendy J. Demoracski (Reg. no. 76,185) on 11/15/2021.
The application has been amended as follows: 
IN THE CLAIMS:
In claim 2, delete “an z-direction” and replace it with --a z-direction--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The amendments to the claims do not materially/significantly change the meaningful scope of the claims but rather are meant to overcome previously raised objections, §112(b) rejections, §101 rejections. Therefore, the reasons for indication of 
The following references are additionally cited but are not any more relevant than the prior art already of record:
Walker et al., US 2014/0275985 A1
Zarkhet al., US 2011/0112398 A1
Leiblein et al., US 2010/0256510 A1
Strobel et al., US 2010/0111389 A1
Boese et al., US 2007/0021668 A1
Solf et al., US 2006/0153468 A1
Ichihashi, US 2002/0045817 A1
Florent et al., US 10,157,491 B2
Miao et al., US 10,515,449 B2

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN T. SAKAMOTO/Examiner, Art Unit 3793